Electronically Filed
                                                          Supreme Court
                                                          SCOT-10-0000237
                                                          10-JAN-2011
                                                          02:20 PM



                         NO. SCOT-10-0000237


             IN THE SUPREME COURT OF THE STATE OF HAWAI'I



             JANICE K. M. CHUNG KELI'IHANANUI, Petitioner,


                                 vs.


                GENE EVANS and BRUCE KAM, Respondents.



                         ORIGINAL PROCEEDING


                               ORDER

      (By: Recktenwald, C.J., Nakayama, Acoba and Duffy, JJ.

     and Circuit Judge Chang, assigned by reason of vacancy)


          Upon review of the complaints filed in the supreme

court by complainant Janice K. M. Chung Keli'ihananui, it appears

that we lack jurisdiction to consider complainant’s claims of

cruel and unusual punishment.    See HRS § 602-5 (Supp. 2009).

Therefore,

          IT IS HEREBY ORDERED that the complaints are dismissed.


          DATED:    Honolulu, Hawai'i, January 10, 2011.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Simeon R. Acoba, Jr.

                                /s/ James E. Duffy, Jr.

                                /s/ Gary W.B. Chang